                Case 7:21-cv-04033-KMK
                Case 7:21-cv-04033-KMK Document
                                       Document 24
                                                23 Filed
                                                   Filed 07/14/21
                                                         07/13/21 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 1
                                                                            1


                                             Robert J. Sciglimpaglia,
                                                       Attorney at Law
                                                                                Jr.MEMO ENDORSED
                                                 101 Merritt 7 Corporate Park
                                                          Suite 300
                                                 Norwalk, Connecticut 06851
                                                    Phone: (203) 663-2803
                                                     Fax: (203) 505-6249
                                                      robscig@usa.net
                                                    TAX ID#: XX-XXXXXXX
Stamford Office:                                                                      New York Office:
Soundview Plaza                                                                       1177 Avenue of the Americas
1266 E. Main Street                                                                   Fifth Floor
Suite 700R                                                                            New York, NY 10036
Stamford, CT 06902                                                                    Phone: (646) 688-4361
Phone: (203) 989-9171                                                                 Fax: (646) 365-3364

Certified Worker's Compensation Specialist                                            Also Admitted in New York


              ViaECF

              July 13, 2021

              The Honorable Kenneth M. Karas
              United States District Court
              300 Quarropas Street, Chambers 533
              White Plains, NY 10601-4150

              Re: Standing vs. ByteDance, Inc and Bytedance E-Commerce, Inc,
                  No. 7:21-cv-04033-KMK (S.D.N.Y. 2021)

              Dear Judge Karas:

              Pursuant to Rule I. B. of the Court's Individual Rules, Plaintiff Beverly Standing
              hereby requests two (2) weeks additional time to respond to Defendant's letter
              requesting a pre-motion conference seeking a motion to dismiss pursuant to Rule
              II.A.

              Plaintiff seeks until July 28, 2021 to respond, which has been consented to by
              Defendant's counsel.

              Thank you in advance for your kind consideration.
                                                                  Granted.
              Respectfully Submitted,

                   lit:~ fl      s ~ , fh. I
              Robert J. Sciglimpaglia, Jr.
